        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 1 of 57




                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

             v.
                                                      No. 21-cr-0052 (TJK)
DOMINIC PEZZOLA,

                      Defendant.


       DEFENDANT PEZZOLA’S MOTION FOR BAIL TO PLACE
     DEFENDANT ON CONDITIONAL RELEASE PENDING TRIAL

      Defendant, Dominic Pezzola, by and through undersigned counsel, Martin H.
Tankleff and Steven Metcalf, respectfully moves this Court, pursuant to the Bail Reform
Act of 1984, 18 U.S.C. 3141, et seq., to release the defendant on personal recognizance.

      Alternatively, if the Court is not amenable to release defendant on personal
recognizance, defendant moves this court to release defendant into the third-party
custody of his wife and commit him to the supervision of a High Intensity Supervision
Program (HISP) with GPS monitoring by local Pretrial Services.

        If the Court deems that Dominic isn’t entitled to bail, he respectfully moves for
a Court order permitting him to possess in his cell a laptop computer so he can review
all discovery and participate in his own defense.

Dated: July 9, 2021

                                               Respectfully Submitted,

                                               Martin     H. Tankleff
                                               _________________________
                                               MARTIN H. TANKLEFF, ESQ.
                                               Metcalf & Metcalf, P.C.
                                               Attorneys for Pezzola
                                               99 Park Avenue, 25th Floor
                                               New York, NY 10016
                                               Phone 646.253.0514

                                      Page 1 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 2 of 57




                                              Fax 646.219.2012

                                              /s/ Steven A. Metcalf II, Esq.
                                              _________________________
                                              STEVEN A. METCALF II, ESQ.
                                              Metcalf & Metcalf, P.C.
                                              Attorneys for the Defendant
                                              99 Park Avenue, 25th Floor
                                              New York, NY 10016
                                              Phone 646.253.0514
                                              Fax 646.219.2012
                                              metcalflawnyc@gmail.com


                          CERTIFICATE OF SERVICE

We hereby certify that, on July 9, 2021, the forgoing document was filed via the
Court’s electronic filing system, and sent to the AUSA via email, which constitutes
service upon all counsel of record.
                                                 Respectfully Submitted,

                                              Martin     H. Tankleff
                                              _________________________
                                              MARTIN H. TANKLEFF, ESQ.
                                              Metcalf & Metcalf, P.C.
                                              Attorneys for Pezzola
                                              99 Park Avenue, 25th Floor
                                              New York, NY 10016
                                              Phone 646.253.0514
                                              Fax 646.219.2012

                                              /s/ Steven A. Metcalf II, Esq.
                                              _________________________
                                              STEVEN A. METCALF II, ESQ.
                                              Metcalf & Metcalf, P.C.
                                              Attorneys for Pezzola
                                              99 Park Avenue, 25th Floor
                                              New York, NY 10016
                                              Phone 646.253.0514
                                              Fax 646.219.2012
                                              metcalflawnyc@gmail.com

                                     Page 2 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 3 of 57




                                         PREAMBLE

       Fyodor Dostoyevsky once stated, “A society should be judged not by how it

treats its outstanding citizens, but by how it treats is criminals.” At the Hubert

Humphrey Building dedication, Nov. 1, 1977, in Washington, D.C., former vice

president Humphrey spoke about the treatment of the weakest members of society as

a reflection of a government: “The moral test of government is how that government

treats those who are in the dawn of life, the children; those who are in the twilight of

life, the elderly; those who are in the shadows of life, the sick, the needy and the

handicapped.”

       Denny Scott quoted Gandhi as saying: “The measure of a civilization is how it

treats its weakest members.” A related quote, “The greatness of a nation can be

judged by how it treats its weakest member,” is also attributed to Gandhi.

       If there is any justice in our society, it is to grant bail to defendant, especially

since in 1988, undersigned counsel, while under indictment for double murder was

released on one-million-dollar bail and reduced after several months of freedom. 1




1
  Judge Thomas Mallon also ordered that the youth, Martin Tankleff, 17, remain free on $1-
million bail after arraigning him on second-degree murder charges in his father's death. 2 Asst. Das
Barred in Tankleff Trial, 1988 WLNR 171272; Martin Tankleff has pleaded not guilty and is being held
in the Suffolk County Jail in lieu of $500,000 cash bail or $1 million bond. Seymour Tankleff Dies of
Injuries, 1988 WLNR 158438 (See, Exhibit J).




                                           Page 3 of 57
          Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 4 of 57




Dominic isn’t charged with murder, and individuals around this Country, charged with

more serious crimes are granted bail.

       The defendant states the following in support of this request.

                                 I. INTRODUCTION

     1.    Mr. Pezzola now moves for Bail for the following reasons: (1) his treatment

           in a DC jail has violated his human rights, (2) his right to effective assistance

           of counsel is being deprived on a daily basis because he is unable to speak to

           his attorney’s in a confidential setting, and participate in his own defense

           because he cannot adequately review the discovery in this matter; (3) the

           presumption against bail for pretrial detainees.

     2.    As we have stated, ad nauseum, the events that took place on January 6, 2021,

           did not occur in a vacuum.

     3.    The government is unable to prove that Pezzola (hereafter referred to as

           “Dominic”, “Dom”, or “Mr. Pezzola”) is a flight risk by a preponderance of

           the evidence2; and instead, this case boils down to dangerousness, and

           whether the government can demonstrate that Dominic should be detained

           pretrial because there are “no condition or combination of conditions will




2
  Dom has lived in the same home for approximately 20 years. When he was apprehended, he was
in his own home.

                                        Page 4 of 57
           Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 5 of 57




            reasonably assure the appearance of the person as required and the safety of

            any other person and the community”. 18 U.S.C. § 3142(e)(1).3

                             II.     PROCEDURAL HISTORY

      4.    Additionally, the government cannot demonstrate that no “reasonable

            condition, or combination of conditions exist that would ensure Dom’s

            return to court or the safety of all members of the community.”

      5.    Dom does not have access to all the discovery in this matter and has no

            guarantee that every time his name comes up in the jail that he wont be

            harassed and used as a scapegoat inmate to raise false disciplinary charges

            against him to throw Dom in the box.

      6.    Dom has been moved from regular housing to the hole (aka, the box or

            special housing unit). Each time this has occurred, there wasn’t reasonable

            penological reason other than as a form of retaliation and/or harassment.

      7.    Individuals who are housed in the D.C. Jail, who are accused of committing

            crimes on January 6, 2021, at The Capitol are treated differently than all other

            prisoners who are housed in the jail. There is a clear deprivation of Equal




3
 See also United States v. Munchel, 2021 WL 1149196, at 4 (D.C. Cir. Mar. 26, 2021) (quoting 18 U.S.C. §
3142(f)(highlighting that “[t]o justify detention on the basis of dangerousness, the government must
prove by ‘clear and convincing evidence’ that ‘no condition or combination of conditions will
reasonably assure the safety of any other person and the community [which requires that defendant]
poses a continued articulable threat to an individual or the community that cannot be sufficiently
mitigated by release conditions.”).

                                             Page 5 of 57
           Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 6 of 57




            Protection under the law. Many, including Dom, have suffered when the

            conditions of confinement are exposed publicly.4

      8.    As background for this application, Magistrate Robin Meriweather, on

            February 15, 2021, found that:

                  The following factual proffers persuaded the Court that
                  release under strict conditions would unduly endanger the
                  community: (1) Mr. Pezzola's alleged participation in a
                  group discussion about plans to return to Washington
                  D.C. with weapons, in which members asserted that they
                  would have killed former Vice President Pence or any
                  person they got their hands on; (2) the fact that law
                  enforcement found a thumb drive5 in Mr. Pezzola's house
                  containing files that included instructions for making
                  bombs, firearms, and poisons. Although no materials for
                  making bombs or poisons are alleged to have been
                  recovered, and the group's alleged plans to return to D.C.
                  have not come to fruition, the potential for future violent
                  conduct in support of overturning the election of
                  President Biden is too great to be adequately mitigated by
                  any release conditions.

      (See ECF Doc. 18).

      9.    Approximately a month after the February 15, 2021, Order, on or about

            March 16, 2021, the Honorable Timothy Kelly ruled as follows:

                  The defendant has presented evidence sufficient to rebut
                  the presumption, but after considering the presumption


4
 Recently, when Dom’s wife was interviewed, within hours of the interview airing, Dom was harassed
and retaliated against and thrown in the “box” for approximately two weeks without a single
disciplinary charge.
5
 As of the filing of this application, there is no evidence that Dom opened any of the files on the
thumb drive.

                                            Page 6 of 57
   Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 7 of 57




             and the other factors discussed below, detention is
             warranted for the reasons summarized in Part III.

(See ECF Doc. 26).

10. Part III, the analysis, and statement of the reasons for detention, then finds

     that:

             After considering the factors set forth in 18 U.S.C. §
             3142(g) and the information presented at the detention
             hearing, the Court concludes that the defendant must be
             detained pending trial because the Government has
             proven: By clear and convincing evidence that no
             condition or combination of conditions of release will
             reasonably assure the safety of any other person and the
             community.
             ....

             In addition to any findings made on the record at the
             hearing, the reasons for detention include the following:
             Weight of evidence against the defendant is strong
             Subject to lengthy period of incarceration if convicted.

(See ECF Doc. 26 at p. 2).

11. Other reasons include the following finding:

             In sum, the proffered evidence shows that Pezzola came
             to Washington, D.C. as a key member of a broader
             conspiracy to effectively steal one of our Nation’s crown
             jewels: the peaceful transfer of power. He then played a
             prominent role in using violence to achieve those ends by,
             among other things, robbing a police officer of his or her
             riot shield and breaking a window of the Capitol to allow
             rioters to enter. Because of all that, he is charged with very
             serious crimes that subject him to very serious penalties.
             Thus, the nature and circumstances of the offense show a
             clear disregard for the law and the Constitution. More
             than that, though, they show a willingness to use violence

                                    Page 7 of 57
   Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 8 of 57




          and to act in concert with others to obstruct essential
          functions of the United States government. And Pezzola’s
          refusal to obey the lawful orders of law enforcement
          throughout the day suggest that he would not comply
          with conditions of release to keep the public safe. This
          factor weighs very strongly in favor of detention.

(See ECF Doc. 25 at p. 15).

12. Footnote two (2) of the March 16, 2021, order highlights:

          The government does not press the argument that
          Pezzola is a flight risk very far, and like Judge
          Meriweather, this Court does not find it persuasive. The
          Court does not order that Pezzola be detained for this
          reason.

(See ECF Doc. 25 at p. 12).

13. Obviously, during the last 150 days of Pezzola’s incarceration, Point One of

     February 15, 2021 Order has been obviated, where Dom if released cannot

     possess, legally or illegally a firearm or other weapon, and his every

     movement can be monitored to the extent of house arrest. He also can be

     precluded from even speaking to all other people besides his family and

     attorneys.

14. Point Two is now moot as well, “as the potential for future violent conduct

     in support of overturning the election of President Biden is too great to be

     adequately mitigated by any release conditions” should no longer be of

     concern to the government with respect to Mr. Pezzola. (See ECF Doc. 18).

15. Dom Pezzola currently remains in the D.C. jail, and for five months has

                                Page 8 of 57
          Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 9 of 57




            literally been in his cell for 22 or 23 hours a day. He has very little privileged

            communications with his attorneys and cannot possibly review all of the

            video and audio discovery that in this matter.                 When the undersigned

            counsel visited Dom, the setup of the visiting area exposed counsel and Dom

            to have every word of their conversation overheard by anyone around. 6

                                  III. APPLICABLE LAW

      16. A circumstance in point, which allows for a Defendant, under the nature of

            these charge to be granted pre-trial release, is Dom’s co-defendant, William

            Pepe.7 Dom’s Co-Defendant Pepe was granted “a personal recognizance

            bond” on January 22, 2021. (See ECF Doc. 5-1). U.S. Magistrate Judge G.

            Michael Harvey ordered Pepe released under the conditions that he must:

                     (1) not violate federal, state, or local law while on release;

                     (2) cooperate in the collection of a DNA sample if it is
                         authorized by 42 U.S.C. § 14135a;

                     (3) advise the court or the pretrial services office or
                         supervising officer in writing before making
                         any change of residence or telephone number;




6
 The day that the undersigned visited with Dom, another lawyer was sitting 2 spots down and we
were able to hear everything she was telling her client. Every word the client was saying to the lawyer,
Dom could hear.
7
 In the original indictment Pezzola was charged in counts 1-11, and Pepe was charges in counts 1,2,8,
and 9. In the superseding indictment, Pezzola was charged in counts 1-10, and Pepe was charges in
counts 1, 2, 3, 6, 7, 8, and 9.


                                             Page 9 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 10 of 57




                     (4) appear in court as required and, if convicted, must
                         surrender as directed to serve a sentence that the court
                         may impose;

                     (5) abide by the following restrictions on personal
                         association, residence, or travel: stay out of WDC except
                         for Court & PSA business and attorney meetings;

                     (6) abide by additional travel restrictions such as: Travel
                         outside continental United States to be approved by the
                         Court. Def must notify PSA of travel outside state of
                         New York. Do not illegally possess firearms. . . .

      (See ECF Doc. 5-Main).

      17. In the recent case of the United States v. Klein, U.S. District Court Judge John

             D. Bates, granted pretrial release to the Defendant, who was also charged

             with crimes related to the events of January 6, 2021.8 The Klein Court 9 laid

             out the legal standard for pretrial release as follows:

                   To assess a defendant’s dangerousness, the court must
                   “take into account the available information” concerning
                   four statutory factors: (1) “the nature and circumstances
                   of the offense charged,” (2) “the weight of the evidence
                   against the person,” (3) “the history and characteristics of
                   the person,” and (4) “the nature and seriousness of the

8
 See United States v Frederico Guillermo Klein, 2021 WL 1377128 (citing United States v. Chrestman, 2021 WL
765662 (D.D.C February 26, 2021)).
9
  While inside the tunnel, Klein repeatedly placed himself at the front of the mob and used force
against several officers in an effort to breach the Capitol entrance and maintain the mob's
position. Id. at 5–10. He ignored several verbal commands by officers to “back up” and “[l]et it go
now.” Id. at 6. And twice he can be heard calling to the crowd behind him: “We need fresh people,
we need fresh people.” Id. at 8. Around 2:55 p.m., Klein bent down to pick up a flagpole, which lay at
the foot of the police line, and passed it back to other rioters. Id. at 6; Rough Tr. of Hr'g (Apr. 9, 2021)
(“Hr'g Tr.”) 28:22–24.United States v. Klein, CR 21-236 (JDB), 2021 WL 1377128, at *1 (D.D.C. Apr.
12, 2021).


                                              Page 10 of 57
             Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 11 of 57




                     danger to any person or the community that would be
                     posed by the person’s release.” 18 U.S.C. § 3142(g)(1)–(4).
                     As the D.C. Circuit recently stated in United States v.
                     Munchel, “[t]o justify detention on the basis of
                     dangerousness, the government must prove by ‘clear and
                     convincing evidence’ that ‘no condition or combination
                     of conditions will reasonably assure the safety of any other
                     person and the community.’ ” 2021 WL 1149196, at *4
                     (D.C. Cir. Mar. 26, 2021) (quoting 18 U.S.C. § 3142(f)).
                     That requires the government to establish that the
                     defendant poses a continued “articulable threat to an
                     individual or the community” that cannot be sufficiently
                     mitigated by release conditions. Id. (quoting Salerno, 481
                     U.S. at 751); see also id. (“[A] defendant’s detention based
                     on dangerousness accords with due process only insofar
                     as the district court determines that the defendant’s
                     history, characteristics, and alleged criminal conduct make
                     clear that he or she poses a concrete, prospective threat to
                     public safety.”). Furthermore, “[d]etention cannot be
                     based on a finding that defendant is unlikely to comply
                     with conditions of release absent the requisite finding of
                     dangerousness ... [as] otherwise the scope of detention
                     would extend beyond the limits set by Congress.” Id. at
                     *7; see also Salerno, 481 U.S. at 746 (“[P]retrial detention
                     under the Bail Reform Act is regulatory, not penal.”).10

           18. In a detailed decision issued March 26, 2021, the Munchel Court, highlighted

                how “[i]n our society liberty is the norm, and detention prior to trial or

                without trial is the carefully limited exception.” United States v. Munchel, 991

                F.3d 1273, 1279 (D.C. Cir. 2021), judgment entered, 844 Fed. Appx. 373 (D.C.

                2021) (citing United States v. Salerno, 481 U.S. 739, 755 (1987)).




10
     Id.

                                            Page 11 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 12 of 57




19. The Bail Reform Act of 1984 authorizes the detention of defendants awaiting

     trial on a federal offense only under certain, limited circumstances. 18 U.S.C.

     § 3142(f). Specifically, the court “shall order” a defendant detained before

     trial if it “finds that no condition or combination of conditions will

     reasonably assure the appearance of the person as required and the safety of

     any other person and the community.” United States v. Munchel, 991 F.3d 1273,

     1279 (D.C. Cir. 2021), judgment entered, 844 Fed. Appx. 373 (D.C. Cir.

     2021)(citing 18 U.S.C. § 3142(e)); see also 18 U.S.C. § 3142(f). “In common

     parlance, the relevant inquiry is whether the defendant is a ‘flight risk’ or a

     ‘danger to the community.’ ” Id. (quoting United States v. Vasquez-Benitez, 919

     F.3d 546, 550 (D.C. Cir. 2019)).

20. There are two types of situations in which the Bail Reform Act establishes a

     rebuttable presumption that no condition or combination of conditions will

     reasonably assure the safety of any other person and the community. 18

     U.S.C. § 3142(e). First, a rebuttable presumption arises if the judicial officer

     finds that (a) the person has been convicted of certain listed federal offenses,

     including a “crime of violence,” or similar state offenses, (b) that offense was

     committed while the person was on release pending trial for another offense,

     and (c) not more than five years has elapsed since the date of conviction of




                                Page 12 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 13 of 57




     that offense or the release from imprisonment, whichever is later. 18

     U.S.C. § 3142(e)(2).

21. Where there is no rebuttable presumption of detention, the court instead

     must consider the following factors to determine whether there are

     conditions that would reasonably assure the defendant’s appearance and the

     public’s safety:

      1. the nature and circumstances of the offense charged,
         including whether the offense is a crime of violence, a
         violation of Section 1591, a Federal crime of terrorism, or
         involves a minor victim or a controlled substance, firearm,
         explosive, or destructive device;

      2. the weight of the evidence against the person;

      3. the history and characteristics of the person, such as
         character, physical and mental condition, family ties,
         employment, financial resources, length of residence in
         the community, community ties, past conduct, drug or
         alcohol abuse, criminal history, and warrant history;

      4. whether, at the time of arrest, the person was on
         probation, on parole, or on other release pending trial,
         sentencing, appeal, or completion of sentence for an
         offense under Federal, state, or local law; and

      5. the nature and seriousness of the danger to any person or
         the community that would be posed by the person’s
         release.

(18 U.S.C. § 3142(g)(1) – (4); United States v. Chansley, No. 21-CR-3 (RCL), 2021).

22. As the Munchel Court highlighted:



                                Page 13 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 14 of 57




              To justify detention on the basis of dangerousness, the
              government must prove by “clear and convincing evidence”
              that “no condition or combination of conditions will
              reasonably assure the safety of any other person and the
              community.” Id. § 3142(f). Thus, a defendant’s detention
              based on dangerousness accords with due process only
              insofar as the district court determines that the defendant’s
              history, characteristics, and alleged criminal conduct make
              clear that he or she poses a concrete, prospective threat to
              public safety.

     United States v. Munchel, 991 F.3d 1273, 1279 (D.C. Cir. 2021), judgment entered, 844
     Fed. Appx. 373 (D.C. Cir. 2021).

     23. In citing Salerno, the Munchel Court explained how:

              the Supreme Court rejected a challenge to this preventive
              detention scheme as repugnant to due process and the
              presumption of innocence, holding that “[w]hen the
              Government proves by clear and convincing evidence that
              an arrestee presents an identified and articulable threat to an
              individual or the community, we believe that, consistent with
              the Due Process Clause, a court may disable the arrestee
              from executing that threat.

     United States v. Munchel, 991 F.3d 1273, 1280 (D.C. Cir. 2021), judgment entered, 844
     Fed. Appx. 373 (D.C. Cir. 2021) (quoting United States v. Salerno, 481 U.S. 739, 751
     (1987) (emphasis added)).

     24. If the Bail Reform Act authorizes pre-trial detention, the judicial officer must

           hold a hearing11 to determine whether there are conditions of release that

           would reasonably assure the appearance of the defendant as required and the

           safety of any other person and the community. See § 3142(f). If the judicial



11
  The undersigned counsel respectfully requests a hearing on this matter, where testimony, if
necessary, and arguments are permitted.

                                       Page 14 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 15 of 57




    officer finds that “no condition or combination of conditions will reasonably

    assure the appearance of the person as required and the safety of any other

    person and the community,” the judicial officer shall order the person

    detained pending trial. § 3142(e)(1). A finding that no condition or

    combination of conditions would reasonably assure the safety of any other

    person and the community must be supported by clear and convincing

    evidence. § 3142(f). And a finding that no conditions would reasonably

    assure the defendant's appearance as required must be supported by a

    preponderance of the evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C.

    Cir. 1996).

25. As will be demonstrated, the Government cannot establish that Pezzola

    poses a continued “articulable threat to an individual or the community” that

    cannot be sufficiently mitigated by release conditions. United States v. Munchel,

    991 F.3d 1273, 1280 (D.C. Cir. 2021), judgment entered, 844 Fed. Appx. 373

    (D.C. 2021) (quoting 18 U.S.C. § 3142(f)). (quoting Salerno, 481 U.S. at 751).

                          IV.    ARGUMENTS

                                POINT ONE

THE CONSTITUTIONAL RIGHT TO ASSISTANT IN ONE’S DEFENSE AND
                SUPPLEMENT IF NECESSARY.

26. Defendant Pezzola, hereby through his counsel, respectfully reserves and

    preserves his right to make further submissions on this issue of because of

                                Page 15 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 16 of 57




            counsel’s inability to adequately communicate with Pezzola in a confidential

            setting.

      27. Every Defendant has, at a minimum, the right to counsel. Such a right

            includes, but is not limited to, confidential communications with their

            counsel in person, by mail and via phone calls.12

      28. In this case, our client, Defendant Pezzola’s right to communicate with his

            counsel has been severally infringed.

      29. In McKaskle, the U.S. Supreme Court highlighted:

               In Faretta the Court considered the case of a criminal
               defendant who was required to present his defense
               exclusively through counsel. The Court held that an accused
               has a Sixth Amendment right to conduct his own defense,
               provided only that he knowingly and intelligently forgoes his
               right to counsel and that he is able and willing to abide by
               rules        of      procedure         and         courtroom
               protocol. Faretta concluded that “[u]nless the accused has
               acquiesced in [representation through counsel], the defense
               presented is not the defense guaranteed him by the
               Constitution, for, in a very real sense, it is
               not his defense.” 422 U.S., at 821, 95 S.Ct., at 2534.

               Faretta 's holding was based on the long-standing recognition
               of a right of self-representation in federal and most
               state courts, and on the language, structure, and spirit of the
               Sixth Amendment. Under that Amendment, it is the
               accused, not counsel, who must be “informed of the nature

12
   On another note, during the course of a separate litigation in our firm, we recently learned that
attorney-client phone calls were recorded and turned over to prosecutors in New York City, and if it
easily happens in the big apple then it can happen anywhere in the country. See
https://www.nydailynews.com/new-york/ny-jails-recordings-attorney-client-privilege-calls-
20210321-tzbyxwnle5dc5jgvi5cona6wry-story.html; https://www.nydailynews.com/new-york/ny-
rikers-jail-phone-records-lawyers-inmates-20210320-rdfb2lmuevgsdg5npad4egoqai-story.html.

                                          Page 16 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 17 of 57




        and cause of the accusation,” who has the right to confront
        witnesses, and who must be accorded “compulsory process
        for obtaining witnesses in his favor.” The Counsel Clause
        itself, which permits the accused “to have the Assistance of
        Counsel for his defense,” implies a right in the defendant to
        conduct his own defense, with assistance at what, after all, is
        his, not counsel's trial.

McKaskle v. Wiggins, 465 U.S. 168, 174, 104 S.Ct. 944, 949 (1984).

30. The McKaskle principles remain the same to every one of these January 6,

      2021, Defendants.

31. However, the pretrial conditions of the DC jail have created an environment

      where these Defendants, especially Defendant Pezzola are unable to assist in

      their own defense and thus are not ensured effective assistance of counsel.

32.   An example of daily harassment to others is another one of our clients,

      Edward Jacob Lang, an observant Jew, is now labeled as a "false prophet"

      among the DC guards simply because he has prayed for other inmates.

33. This smaller group of inmates housed at the DC jail have it bad, where those

      awaiting trial for alleged crimes in the Jan. 6 Capitol riot. They have been

      placed in “restrictive housing,” a maximum-security designation.

34. Regarding this “restrictive housing” definition, one reporter noted how:

        Solitary confinement is a form of punishment that is cruel
        and psychologically damaging," Warren told Politico a
        month later. The Massachusetts Democrat fears the Jan. 6
        defendants are being singled out to "punish" them or "break
        them so that they will cooperate" with federal prosecutors.



                                 Page 17 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 18 of 57




        Durbin was surprised to learn about the restrictive housing.
        It should be a "rare exception" with a "clear justification,"
        the Illinois Democrat told the news outlet, to be used in
        "very limited circumstances."

        Staff for Durbin, who chairs the Senate Judiciary Committee,
        and Warren, a member of the Senate Democratic leadership,
        did not respond to queries for an update on their efforts to
        get better treatment for the Jan. 6 defendants.

GREG PIPER, D.C. Jail Treatment of Capitol Riot Defendants Draws Bipartisan Outrage,
Just the News, Updated May 10, 2021, available at
https://justthenews.com/government/local/dc-jail-treatment-capitol-riot-
defendants-draws-bipartisan-outrage.
35. The plight of nearby inmates has received surprisingly little attention on

     Capitol Hill for the better part of a year, since the District of Columbia

     Department of Corrections issued its "medical stay-in-place" policies for

     COVID-19 mitigation.

36. It is impossible to have a free-flowing conversation with Defendant Pezzola.

37. Attorney-client meetings are in open cages where there is no confidentiality,

     everyone can hear the conversations including prison guards. Undersigned

     counsel experienced this when they visited with Dom at the D.C. Jail.

38. Contact legal visits, where a defendant meets with his lawyer in person at

     the jail, require the Defendant to then quarantine for 14 days. This was

     specifically told to undersigned counsel by several staff when visiting

     Defendants Pezzola.




                                Page 18 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 19 of 57




39. Essentially, the Attorney-client privilege is nonexistent, depriving Dom of

     his fundamental constitutional right to counsel.

40. Considering the conditions that Dom is housed in, and the manner in which

     legal visits are conducted, there is the strong likelihood that the Government

     is intruding on the attorney-client privilege.

41. Courts have held that when a prosecution knowingly arranges or permits

     intrusion into the attorney-client relationship, the right to counsel is

     sufficiently endangered to require reversal and a new trial. Lower Courts

     make prejudice the linchpin for invalidating a conviction. Courts require,

     first, whether the prosecution deliberately intruded into the Counsel’s

     defense. Shillinger v. Haworth, 70 F. 3d 1132 (10th Cir. 1995) (highlighting “a

     deliberate attempt by prosecution to obtain defense strategy information or

     to otherwise interfere with the attorney-defendant relationship through the

     use of an undercover agent may constitute a per se violation of the 6th

     amendment”).

42. If confidential information is disclosed, many courts ordinarily do not try to

     weigh the amount of prejudice, but instead, invalidate the conviction. U.S. v.

     Levy, 577 F. 2d. 200 (3rd Cir. 1978); U.S. v. Kembler, 648 F 2d. 1354 (D.C. Cir

     1980). The extreme difficulty of measuring such hypothetical prejudice has

     been noted. See Weatherford v. Bursyey, 429 U.S. 545, 97 S ct. 837, SI L Ed. 2d



                                 Page 19 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 20 of 57




     30 (1977); Additionally, Courts will dismiss the indictment. U.S. v. Orman,

     417 F. Supp 1126 (1) Col. (1976); Barber v. Municipal Court, 24 Cal 3d 742, 157

     cal. Rptr. 658, 598 P. 2d. 1131 (6th Cir. 1978) judgment vacated, 459 U.S. 810,

     103 S. Ct. 34, 74 L. Ed. 2d 47 (1982).

43. Even when information is not disclosed and no prejudice is shown, gross

     prosecutorial misconduct according to some courts, may result in reversal or

     dismissal. Shillinger v. Haworth, 70 F 3d 1132 (10th Cir. 1995); US. v. Davis, 646

     F. 2d 1298, 1303 n. 8 (8th Cir. 1981); State of S.D.V. Long, 465 F. 2d 65 (8th

     Cir 1972); State v. Quattlebaum, 338 S.C. 441, 527 S.E. 2d 105 (2000).

44. In Quattlebaum, the Court disqualified the entire prosecutor’s office after a

     deputy prosecutor eavesdropped on private conversations between an

     attorney and his client. According to the court, “[t]he sanction of

     disqualification was necessary to protect the integrity of the judicial system,

     whose reputation was called into question by the prosecutor’s reprehensible

     act”. Id. [Quattlebaum] was convicted of murder, first degree burglary,

     armed robbery, assault and battery with intent to kill, and possession of a

     firearm during the commission of a violent crime. [Quattlebaum] was [then]

     sentenced to death.” State v. Quattlebaum, 338 S.C. 441, 444, 527 S.E.2d 105,

     106 (2000).




                                 Page 20 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 21 of 57




45. Finally, in light of the Supreme Court directives, “that remedies should be

     tailored to the injury suffered, “the remedy that the Cd’s containing

     privileged confidential defendant-attorney conversations along with other

     non-confidential conversations must be handed over to defense counsel, the

     only one legally eligible to listen to all conversations. He should then select

     all calls supporting ineffective claims and supporting conversations of abuse

     and claims, and then submit such to the court. Shillenger v. Haworth, 70 F. 3d

     1132 (10th Cir. 1995); US. v. Solomon, 679 F 2d 1246 (8th Cir 1982).

46. For example, in In re Myers the Supreme Court noted that the Solicitor's role

     in determining a criminal's fate subjects him to the highest ethical standards.

     In re Myers, 355 S.C. 1, 10-11, 584 S.E.2d 357, 362 (2003). This elevated ethical

     obligation requires the implementation and management of a system

     designed to effectively “supervise his deputies so that when he discovers that

     they may be violating a Rule of Professional Conduct, he can immediately

     ameliorate any prejudicial effect that the violation may have on the defense.”

     Id. (emphasis added). “This suggests that satisfaction of the corrective duty

     may be dependent on the success of the preventive duty; if there is an

     adequate supervisory system in place, notice of any SCRPC violation will be

     recognized quickly enough to mitigate any damage. . . .Furthermore, failure

     to satisfy either of the two duties imposed by Rule 5.1 may have drastic and



                                 Page 21 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 22 of 57




     unintended effects.

47. For example, had Myers satisfied his corrective duty as a supervisory lawyer

     by informing defense counsel of the eavesdropped conversation shortly after

     he received knowledge of it, Quattlebaum's conviction might not have been

     overturned.” SARAH THERESA EIBLING, Duties and Responsibilities of Lawyers in

     Light of In Re Myers: Are you Aware?, 55 South. Car. Law. Rev., 559 (2004).

     The government has created an untenable environment whereby we believe

     there is the likelihood of an intrusion into the attorney-client privilege. How

     can we trust the government if we cannot communicate with our own clients

     at the jail or over the phone in a confidential manner. Something must be

     done here to ensure that we can have privileged communications with our

     client – such as granting of bail.



                                 POINT TWO

            DEFENDANT’S NEED FOR ACCESS TO A LAPTOP
                   AS ALTERNATIVE RELIEF.

48. Every defendant has the right to review discovery materials in their own case,

     especially, January 6, 2021, Defendants as the Government has deemed these

     cases part of the largest criminal investigation and prosecution in US history.

49. Defendant Pezzola is entitled to review every document, video, audio, and

     anything else that the FBI, Department of Justice, United States Attorney’s

                                 Page 22 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 23 of 57




     Office, or any other agency obtaining or generating video or audio materials.

     Such a review must not be dictated on whether his attorneys can visit him.

     No such burden should be placed on counsel or corrections, especially

     considering the financial and time-consuming burden it would place if

     undersigned counsel were required to sit with Dom at the jail and review

     each and every video.

50. “[I]n the usual case when production is ordered, a client has the right to see

     and know what has been produced.” See, e.g., Geders v. United States, 425 U.S.

     80, 96 S.Ct. 1330, 47 L.Ed.2d 592 (1976); Faretta v. California, 422 U.S. 806,

     95 S.Ct. 2525, 45 L.Ed.2d 562 (1975); United States v. Truong Dinh Hung, 667

     F.2d 1105, 1108 (4th Cir. 1981).

51. Failure to review discovery with Dom can rise to the level of ineffective

     assistance of counsel since a “defendant generally has a right to review the

     discovery materials that will be used against him at trial, United States v.

     Hung, 667 F.2d 1105, 1108 (4th Cir.1981),” Johnson v. United States, 2:07-CR-

     00924-DCN-3, 2014 WL 295157, at 5 (D.S.C. Jan. 27, 2014).

52. Therefore, alternatively, Mr. Pezzola should be provided a laptop where he

     can view all the evidence that will be used against him:

      a. All written discovery provided by the Government;
      b. All audio and video discovery provided by the
         government;
      c. The ability to email and receive emails from his attorneys;

                                Page 23 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 24 of 57




      d. The ability to generate notes, documents, and other
         relevant materials to aid in his own defense; and
      e. A guarantee that no one shall access the laptop in an effort
         to gain access to attorney client privileged materials.

53. Applications for accessibility for a laptop for pre-trial detainees is regularly

     granted around the country, and in some jurisdictions, there are specific

     policies in place:

        a. In United States v. Helbrans, 7:19cr497 (NSR), a Southern
           District of New York Case, an application was made for
           the defendant to have access to a laptop and internet so
           that the defendant may prepare his defense, which was
           granted (See Exhibit A);

        b. In United States v. Reid, et al, including Brandon Nieves, a
           Southern District of New York case, an application was
           made for the defendant to have access to a laptop “to
           permit clients to review large amounts of discovery in
           the case. Judge Halpern, granted the application. (See
           Exhibit B);

        c. Attached as Exhibit C, is a sample order by Judge
           Denise Cote of the Southern District of New York,
           granting a defendant the right to have access to a laptop
           computer and email access to communicate with his
           attorneys;

        d. In United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN), a
           Southern District of New York case, an application was
           made to give the defendant access to a laptop computer
           to review the discovery in the case. The Court granted
           the request. In light of the Court order, defendant has
           access to her laptop 13 hours a day, 7 days a week. (See
           Exhibit D);




                                 Page 24 of 57
Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 25 of 57




    e. In United States v. Washington, 20 CR 30015, a Central
       District of Illinois case, an application was made for
       access to a laptop was granted. (See Exhibit E);

    f. In the United States District Court for the Northern
       District of California, San Francisco Division, the Court
       has in place a Proposed Order Re Use of Digital Tablet
       in Custody to allow defendants to review discovery in
       their cases. (See Exhibit F);

    g. The CJA Panel, that represents prisoners housed in the
       Santa Rita County Jail, have issued a memo, “CJA Panel
       – Tablets and accessories to enable clients to access e-
       discovery at Santa Rita Jail.” (See Exhibit G);

    h. The Joint Electronic Technology Working Group issued
       a report Guidance for the Provision of ESI to
       Detainees on October 25, 2016. (See Exhibit H) A
       specific issue raised and addressed by the report was, “[a]
       represented defendant who is detailed pending trial
       must generally have the opportunity to personally review
       some or all of the discovery and disclosure, which is now
       commonly in ESI format.” (Report at 2);

    i.   The District of Columbia, Department of Corrections,
         as a policy titled Access to Legal Counsel, attached as
         Exhibit I. Therein, there is a policy whereby prisoners
         are able to review discovery on a laptop, however, the
         policy on it’s face has the potential to invade attorney-
         client privilege. Attachment C. Further, the alternative
         policy, identified in Attachment D, punishes prisoners
         who opt to participate in the alternative
         Surveillance/Voluminous Documents Review Program
         by moving their housing location and putting them in
         restrictive housing; and

    j.   In this case, a better alternative to granting Defendant
         with a laptop will be to grant bail. If Bail isn’t granted,
         there are concerns that the DC jail will not comply with



                             Page 25 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 26 of 57




            Court orders and will invade the defendant’s attorney-
            clients privilege.

54. When “Asked about Jan. 6 defendants specifically, Comer's office provided

     Just the News a statement Friday night. ‘Reports that January 6 defendants,

     who have been charged but not yet convicted of a crime, [are] receiving even

     harsher treatment is equally appalling,’ he said.” GREG PIPER, D.C. Jail

     Treatment of Capitol Riot Defendants Draws Bipartisan Outrage, Just the News,

     Updated           May          10,          2021,           available        at

     https://justthenews.com/government/local/dc-jail-treatment-capitol-riot-

     defendants-draws-bipartisan-outrage.

55. "Your ability to participate in your own defense" is not available to these

     clients, which is an obvious ground for appeal, he added.

56. The design of D.C. inmate facilities also makes confidentiality functionally

     impossible, according to Tankleff. "There isn't even a solid wall" in the

     space where attorneys meet with clients, he explained. Two cubicles down

     from one meeting, "we heard everything" another lawyer was saying, he

     recalled.

57. It's highly suspicious why the defendants arrested elsewhere have to be sent

     to D.C. when all their hearings are virtual by default, he said: "What was

     the purpose of transferring them?"




                                Page 26 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 27 of 57




                                 POINT THREE

       DC JAIL: HUMAN RIGHT VIOLATIONS, ON A DAILY BASIS

58. The jail allows prisoners to leave their cells from anywhere from an hour a

     day to a few hours a day.

59. Religious services are not allowed. Dozens of prisoners have to share the

     same fingernail/toenail cutter, without it being disinfected between each use.

60. Exercise, especially outdoor access is limited or non-existent. Under the

     restrictive housing conditions, exercise is limited, whereas others in the jail

     have more ability to exercise.

61. Access to personal hygiene such as showers is nearly nonexistent, according

     to our client, and defense lawyers and relatives I’ve spoken with. Those

     housed in general population are able to take a shower whenever they want.

     The same can be said for those seeking a haircut – every person we have

     spoken to has stated that they have been denied a haircut since their

     imprisonment commenced at the DC Jail.

62. Those in general population vs. restrictive housing have more chances to

     wash their clothing.

63. Those in general population have the ability to either visit the law library or

     gain more materials than those being housed in restrictive housing.




                                  Page 27 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 28 of 57




      64. The detainees, before a single moment of their trial has begun, suffer the

            same harsh treatment as convicted criminals incarcerated in the D.C. prison

            system—pandemic-justified conditions recently condemned by elected

            officials of both parties.

      65. The treatment is so bad that the detainees have found advocates in two

            unlikely allies: Senators Elizabeth Warren (D-Mass.) and Richard Durbin (D-

            Ill.). “Solitary confinement is a form of punishment that is cruel and

            psychologically damaging,” Warren told Politico last month. “And we’re

            talking about people who haven’t been convicted of anything yet.” Durbin

            expressed surprise at how the January 6 detainees were being held and urged

            progressives to “amplify their criminal justice reform calls even on behalf of

            Donald Trump supporters who besieged the entire legislative branch in

            January.” 13

      66. The issues of confinement have are so widespread that politicians are

            conducting ongoing investigations into this matter. Undesigned counsel has

            spoken to members on the Hill. Worse though is that when the press covers

            these issues, prisoners, such as Dom are retaliated within 48 hours of a

            newspaper article or television report airing.


13
  Congresswoman Marjorie Taylor Greene stated in her letter, “The treatment at these facilities is so
bad that both Republicans and Democrats have called for change. Senator Elizabeth Warren told
reporters that ‘Solitary confinement is a form of punishment that is cruel and psychologically
damaging.’” (Exhibit L at pg. 2)

                                           Page 28 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 29 of 57




67. On June 24, 2021, Marjorie Taylor Greene, a member of Congress sent a

     letter to: Christopher Wray, Direct of the FBI; Yogananda D. Pittman,

     Acting Chief of the US Capitol Police; and cc’d Muriel Bowser, Mayor of

     DC and Michael Carvajal, the Director of the Federal Bureau of Prisons.

     (See, Exhibit L).

68. In the Congresswoman’s letter, she raised the following concerns of how

     people like our clients are being treated in custody:

        a. Visitation hours;

        b. Access to religious texts and reasonable religious service
           accommodations;

        c. Access to exercise;

        d. Portion of time in lockdown, solitary confinement;

        e. Nutritional content – including number of daily meals –
           compared with the general population;

        f. Access to communication with family and attorneys; and

        g. Whether the prosecution made potentially exculpatory
           evidence available to the appropriate defense counsels of
           record.

69. In the letter, the Congresswoman stated some other facts, which echo exactly

     what our clients have conveyed to us:

        a. “[T]he accused protestors from January 6 are being
           abused behind bards and denied their constitutional
           rights”;



                                 Page 29 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 30 of 57




        b. “There is substantial evidence that the accused of
           January 6 face inhumane detention conditions”; and

        c. “One man was beaten so badly that he has a skull
           fracture and is now blind in one eye.”

70. The caselaw regarding the denial of human rights, especially for those housed

     as a pretrial detain, favor Dominic’s application for bail. If the conditions

     have only worsened over the past several months, there is no likelihood that

     they will get better, and the longer that Dom is imprisoned, the more serious

     the violations rise to.

71. In the past, the DC jail was found to be overcrowded, without proper care

     for inmates with psychiatric problems, lacking in recreation opportunities,

     having overly restrictive visitation rights along with generally unsafe and

     unsanitary conditions. Judge Bryant also ordered the defendant jail officials

     to initiate action to correct these violations. Judge Bryant extended many of

     the District Court's findings from Campbell v. McGruder, (JC-DC-001), which

     involved unconstitutional jail conditions for pre-trial detainees.

72. The D.C. District court has held, “with regard to the everyday administration

     of pretrial detention facilities, the Court is merely concerned with whether a

     “particular condition or restriction of pretrial detention is reasonably related

     to a legitimate governmental objective”; if so, the detention facilities practice

     does not violate due process and thus should generally not concern the



                                 Page 30 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 31 of 57




     court. See Bell, 441 U.S. at 548, 99 S.Ct. 1861 (“[T]he operation of our

     correctional facilities is peculiarly the province of the Legislative and

     Executive Branches of our Government, not the Judicial.”). United States v.

     Medina, 628 F. Supp. 2d 52, 55 (D.D.C. 2009).

73. The Court in Mednia, supports the position that since the issues raised herein

     rise to the level of a Constitutional violation, this Court is empowered to

     grant relief.

74. There is no doubt that the Government will counter that Dominic should

     file a grievance to address the human rights issues that are violating his

     Constitutional rights on a daily basis. However, this court is empowered to

     eradicate those violations by granting bail.

                                POINT FOUR

        THE NATURE AND CIRCUMSTANCES OF THE OFFENSE,
                 UNDER 18 U.S.C. 3142(G)(2).

75. In analyzing this first of the four Section 3142(g) statutory factors, “The

     Nature and Circumstances of the Defendant” the Klein court applied the

     following six subfactor analysis:

           These considerations include whether a defendant: (1)
           “has been charged with felony or misdemeanor offenses;”
           (2) “engaged in prior planning before arriving at the
           Capitol;” (3) carried or used a dangerous weapon during
           the riot; (4) “coordinat[ed] with other participants before,
           during, or after the riot;” or (5) “assumed either a formal
           or a de facto leadership role in the assault by encouraging

                                 Page 31 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 32 of 57




           other rioters’ misconduct;” and (6) the nature of “the
           defendant’s words and movements during the riot,”
           including whether he “damaged federal property,”
           “threatened or confronted federal officials or law
           enforcement, or otherwise promoted or celebrated efforts
           to disrupt the certification of the electoral vote count
           during the riot.”

United States v Frederico Guillermo Klein, 2021 WL 1377128 at p. 6.

76. Here, regarding Dom, this Court’s February 15 order states the following:

           Mr. Pezzola's charges arise from his alleged conduct as
           part of a large group of individuals who stormed the U.S.
           Capitol on January 6, 2021 while lawmakers were
           attempting to certify the 2020 election results. Mr. Pezzola
           was allegedly at the front of the group of people at various
           stages of the approach to the Capitol building.

           The United States further proffered that Mr. Pezzola stole
           a riot shield from a Capitol Police Officer and used it to
           break a window of the Capitol building, thereby allowing
           himself and countless others to gain entry into the
           building. The indictment also charges him with conspiring
           with other individuals regarding the charged crimes. The
           government also proffered that Mr. Pezzola took a video
           of himself in the Capitol building while smoking and
           stating that he knew the rioters would overtake the
           Capitol if they tried hard enough. A cooperating witness
           told law enforcement that Mr. Pezzola was part of a
           discussion among a group of people after the breach, in
           which group members stated that they would have killed
           anyone they came across and expressed an intent to return
           to Washington, D.C. Mr. Pezzola is charged with felony
           offenses, in contrast to individuals who are solely facing
           misdemeanor charges for entering the restricted areas at
           the Capitol. Indeed, Congress wrote into the Bail Reform
           Act a presumption of detention that is triggered when
           someone is charged with the destruction of property



                                 Page 32 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 33 of 57




          offense charged in Mr. Pezzola's indictment. Therefore,
          this factor weighs in favor of pretrial detention.

          ....

          The defendant's dangerousness/risk of flight:

          The danger posed by Mr. Pezzola's release is that he
          would engage in conduct similar to or worse than the
          charged offenses, specifically, attempting to thwart the
          democratic process by violent means or engaging in
          violence against government officials. Defense counsel
          denied any such Intent, and portrayed the charged
          conduct as aberrational. Nonetheless, the danger is
          sufficiently strong that this factor weighs in favor of
          pretrial detention. The Court considered whether strict
          release conditions, such as GPS monitoring and home
          confinement, could mitigate the dangerousness, but
          ultimately concluded that no conditions or combination
          of conditions could reasonably assure the safety of the
          community. The following factual proffers persuaded the
          Court that release under strict conditions would unduly
          endanger the community: (1) Mr. Pezzola's alleged
          participation in a group discussion about plans to return
          to Washington D.C. with weapons, in which members
          asserted that they would have killed former Vice President
          Pence or any person they got their hands on; (2) the fact
          that law enforcement found a thumb drive in Mr.
          Pezzola's house containing files that included instructions
          for making bombs, firearms, and poisons. Although no
          materials for making bombs or poisons are alleged to have
          been recovered, and the group's alleged plans to return to
          D.C. have not come to fruition, the potential for future
          violent conduct in support of overturning the election of
          President Biden is too great to be adequately mitigated by
          any release conditions.

(See ECF Doc. 18).




                               Page 33 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 34 of 57




77. A circumstance in point, which allows for a Defendant, under the nature of

     these charge to be granted pre-trial release, is Dom’s co-defendant, William

     Pepe. Dom’s Co-Defendant Pepe was granted “a personal recognizance

     bond” on January 22, 2021. (See ECF Doc. 5-1).

78. In the original indictment Pezzola was charged in counts 1-11, and Pepe was

     charges in counts 1,2,8, and 9. In the superseding indictment, Pezzola was

     charged in counts 1-10, and Pepe was charges in counts 1, 2, 3, 6, 7, 8, and

     9. (See Superseding Indictment at ECF Doc. 34).

79. Simply put, Dom is charged with three more counts than Co-Defendant

     Pepe, counts 4, 5, and 10.

80. Count 4 is a Robbery of personal Property of the United States under 18

     U.S.C. § 2112. This count specifically charges that Dom “by force and

     violence and by intimidation, did take and attempt to take, from the person

     and presence of a Capitol Police officer, personal property belonging to the

     United States, that is a riot shield.” What continues to be forgotten about

     this day is that it was chaos and there were various points where Officers are

     seen pushing crowds away and down. During Officers pushing the crowds

     back or down stairs, officers happened to drop some of their belongings.

81. As a result, people who were there would then pick material up off the floor,

     such as shields that the officers dropped on the floor. That behavior is not



                                  Page 34 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 35 of 57




     tantamount to or the equivalent to Dom taking the shield “by force and

     violence and by intimidation”. The record here is devoid a showing

     supporting that Dom used any force or intimidation to obtain the shield that

     was dropped on the floor.

82. Count 5 is an Assaulting, Resisting, or Impeding certain Officers count,

     under 18 U.S.C. § 111(a)(1). This count alleges that with the intent to commit

     count 3 and 4 (discussed above about the shield), Dom “forcibly assault,

     resist, oppose, impede, intimidate, and interfere with, an officer and

     employee of the United States . . .” . This count fails to take into account the

     same exact thing as count 4, that this shield was picked up off the floor. That

     means that Dom never had any contact with any officers where he took the

     shield from the officer. Instead, an officer dropped his shield and Dom

     merely picked it up off the floor. There was not assault or intimidation that

     took place in order for Dom to obtain a shield. Rather, all the government

     can proof is that Dom ended up with the shield – that is it. Because he picked

     it up off the floor.

83. Count 10 is an Obstruction of law Enforcement during a Civil Disorder and

     Aiding and Abetting count, pursuant to 18 U.S.C. § 231(a)(3)(2). This count

     alleges that Dom obstructed, impeded, and interfered with a law

     enforcement officer, “that is E.G.”, and in the commission of a civil disorder,



                                 Page 35 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 36 of 57




            a “obstructed, delayed, and adversely affected the conduct and performance

            of a federally protected function.” (See Superseding Indictment at ECF Doc.

            34 at p. 15). Defendant Michael Foy is charged with this same charge, and

            he was just released on bond despite being alleged to strike at law

            enforcement at least 10 times with a hockey stick before “rallying” others to

            climb through broken windows into the U.S. Capitol. (See US v. Foy, 1:21-cr-

            00108 (TSC) at ECF Doc. 46); 2021 WL 2778559, United States of America v.

            Michael Joseph Foy, Defendant, 21-CR-00108 (TSC), 2021 WL 2778559

            (D.D.C. July 2, 2021)(Attached as Exhibit K).

      84.   Dom, just like Michael Foy, is a U.S. Marine, with no disciplinary history,

            who is sitting in isolation in a D.C. Jail 14. He has two young daughters and a

            wife at home, who all want Dom back at home even if it’s during the pre-

            trial stages of his case. His co-defendant was granted bond without a

            problem, and the only addition charges Dom has from his Co-Defendant are

            that he picked up an officer’s shield off the floor, and that he “adversely

            affected the conduct and performance of a federally protected function”.

      85. These three additional charges for Co-defendant Pepe- who is out on Bond-

            lack specificity and are not the types of crimes that support an individual



14
 “Foy, a former United States Marine with no prior criminal record,” United States of America v.
Michael Joseph Foy, Defendant., 21-CR-00108 (TSC), 2021 WL 2778559, at 1 (D.D.C. July 2, 2021).


                                          Page 36 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 37 of 57




     being denied bond during his pre-trial stages of his case, especially when

     there is no light as to when these January 6th cases will actually go to trial.

86. These three additional charges from co-defendant Pepe do not establish that

     Dom is a flight risk or that he poses a dangerousness to the any member or

     part of the community. As the Foy Court highlighted “[i]n considering ‘the

     nature and seriousness of the danger to any person or the community that

     would be posed by [Foy]’s release,’ ” 18 U.S.C. § 3142(g)(4), the court is

     mindful of the D.C. Circuit’s caution that a future threat must be “clearly

     identified” for pretrial detention to be justified, particularly given that “the

     specific circumstances of January 6 have passed.” (See United States of America

     v. Michael Joseph Foy, Defendant., 21-CR-00108 (TSC), 2021 WL 2778559, at

     p. 5 (D.D.C. July 2, 2021) (citing Munchel, 991 F.3d at 1283–84).

87. Dominic Pezzola, even assuming arguendo, that every allegation the

     government has put forward is true, there is no evidence that Dom is a “flight

     risk” or a “danger to the community,” a community he, his wife and children

     have lived in for over 20 years. United States of America v. Michael Joseph Joy,

     Defendant, 21-CR-00108 (TSC), 2021 WL 2778559, at p. 2 (D.D.C. July 2, 2021).




                                  Page 37 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 38 of 57




                                          POINT FIVE

                  HISTORY AND CHARACTERISTICS OF MR. PEZZOLA,
                           UNDER 18 U.S.C. § 3142(G)(3).

      88. Dom is a 43-year-old and has no prior criminal record, is a Veteran, lives

            with his wife and children, and owns a business through which he employs

            a number of people. Those who know Dom and love him desperately want

            him back home. Those who have worked with Dom know his skills and work

            product, and one company, in particular, has indicated to the undersigned

            that if Dom were to be released tomorrow that he would be employed with

            jobs every single day for at least the next year.

      89. Dom was not a leader during the events at the Capitol; and is not accused of

            directing people to engage in illegal conduct.

      90. Dom’s ties to his community are strong. He has personal relationships with

            members of the local business community, law enforcement, friends, and

            family. He has no criminal history and is not on probation or parole. 15 He

            has never forged or altered his identification. Nothing about his past or

            current history supports the conclusion that he is dangerous to anyone, a risk



15
   “Foy’s ‘history and characteristics’ tip the scales—just barely—in favor of his release.” See 18
U.S.C. § 3142(g)(3). Foy, who has no prior criminal record, was honorably discharged from the
United States Marine Corps in June of 2020, after approximately five years of service, and had been
living with family members in their Michigan home throughout the pandemic.” Id.; U.S. v. Foy, 21-
CR-00108 (TSC), 2021 WL 2778559, at p. 4 (D.D.C. July 2, 2021).


                                           Page 38 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 39 of 57




     of flight, and/or incapable of complying with court-imposed restrictions

     designed to assure his return to court and protect the community from future

     harm.

91. In applying 18 U.S.C. Section 3142(g)(3) to the above-mentioned facts to

     Dom’s life, the only reasonably conclusion is that such factors weigh in favor

     of pretrial release.

92. As argued above, Dom has no criminal history whatsoever, and a strong personal

     history in terms of finding favorability under the Bail Reform Act.

93. In a February 15, 2021, order denying Dom’s bail, Magistrate Robin

     Meriweather, even found that:

          The defendant's history and characteristics, including
          criminal history:

          Mr. Pezzola's history and characteristics weigh in favor of
          pretrial release. He is 43 years old and has no prior
          criminal history. He is also self-employed and a Marine
          Corps veteran. In addition, Mr. Pezzola has strong family
          ties to his hometown where he still resides and lives with
          his wife and children. Indeed, his history and
          characteristics favor release strongly enough to rebut the
          presumption of detention.

          ....

          Mr. Pezzola also disputed the government's allegation that
          he poses a serious risk of flight. He highlighted that he
          voluntarily surrendered himself to police, essentially all of
          his ties are to his hometown, he did not significantly alter
          his appearance as argued by the government, and his wife
          would be an excellent third-party custodian because she

                                Page 39 of 57
         Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 40 of 57




                  was previously employed as a Pretrial Release Supervisor
                  in New York.

     (See ECF Doc. 18).

      89. The government cannot provide evidence of a specific articulated threat to

            the community, or a risk of danger to any specific person. Consequently,

            Dom respectfully asks this Court to grant him pretrial release under the

            above cited line of cases in Munchel, Klein, Norwood, and Foy, and other recent

            precedent out of the D.C. Circuit Court and D.C. District Courts, regarding

            the release of persons accused of crimes related to the January 6, 2021,

            incident at the United States Capitol.

      90. Dom’s personal history, community ties, and lack of criminal history are

            more than sufficient proof to rebut any presumption of detention. Because

            of this, Dom should be released from the dangerous conditions of

            punishment he is experiencing in the DC Central Detention Facility. 16 He

            has no warrant history and has never forged or altered his identification.

            Nothing about his past or current history supports the conclusion that he is

            dangerous to anyone, a risk of flight, and/or incapable of complying with

            court-imposed restrictions designed to assure his return to court and protect

            the community from future harm.


16
   See Politico’s article on the horrific conditions of confinement at the DC Detention Facility where
our client is being detained, available at, https://www.politico.com/amp/news/2021/04/06/capitol-
riot-defendant-beating-guards-479413, (last visited April 16, 2021).

                                           Page 40 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 41 of 57




91. The law mandates Dom’s release, because the government cannot prove by

     a preponderance of the evidence that Dom poses a risk of flight, and the

     government has not proven by clear and convincing evidence that Dom

     poses a danger to the community. Moreover, the offenses charged do not

     qualify for detention. Without question, a combination of conditions,

     including GPS monitoring, will reasonably ensure his appearance in court,

     and the safety of the community. Because the events that took place at the

     Capitol on January 6, 2021, are unique to that day and not indicative of a

     future event, Dom poses no ongoing fear or threat. Release was properly

     decided and requires deference under the meaning of the Federal Magistrates

     Act. This Court’s original decision to grant the government’s motion for

     pretrial detention, is out of line with relevant legal precedent, and is violative

     of the United States Constitution.

92. Overall, the Duke-Robinson-Mattis-Munchel-Foy, line of cases, clearly establish

     the continued enforceability of the Bail Reform Act’s presumption against

     pretrial detention. Especially, during circumstances where in can be

     reasonably inferred that a person’s actions arise from an ardent desire to

     openly criticize the actions of government. The Court’s granting of the

     government’s motion for against pretrial release, when viewed in light of the

     Duke-Robinson-Mattis-Munchel-Foy, is grossly unjust because the objective facts



                                 Page 41 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 42 of 57




     regarding Dom’s personal history, and lack of criminal record have counted

     for nothing. While a meritless concoction of unfounded allegations was

     weighed against him despite the fact that he was never arrested or given the

     opportunity to confront his alleged accuser in court. These unfounded

     allegations are then intentionally comingled with the violent actions of

     others, to suggest that Dom was violent, incited violence, planned violence,

     is violent, lead violence, when in fact there is no evidence of violence

     whatsoever.

93. The events that took place at the Capitol on January 6, 2021, are unique to

     that day and not indicative of a future ongoing danger or threat. For

     instance, the “Stop the Steal” rally, referred the belief that the November

     2020 United States Presidential Election was at best incorrectly decided and

     at worst stolen from the people, by a government conspiring against the

     people, and that if enough people showed up to express their belief about

     this wrongdoing- Joe Biden would not be confirmed as the 46th President of

     The United States. Clearly, that did not happen and any worry over Biden’s

     confirmation moot, as he is now our President. Therefore, the argument

     that an ongoing future threat abides is diminished to the extent that it does

     not meet the threshold of clear and convincing evidence.




                               Page 42 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 43 of 57




94. The government has failed to prove dangerousness by clear and convincing

     evidence because it has not identified at least one specific articulable threat

     to the safety on any individual or community stemming from PEZZOLA’s

     prospective release on bail. Neither has there been an adequate

     demonstration that the crimes under which he has been charged qualify as

     violent under the meaning of the Bail Reform Act. Nor has there been any

     indication that his lack of criminal history, home life, employment history,

     community ties, or the fact that he self-surrendered were properly balanced

     against the allegations to which he has been charged.

95. When one, first, analyses the totality of circumstance of PEZZOLA’s case,

     under the lens of precedent set forth in the Duke-Robinson-Mattis-Munchel-Foy,

     et al., line of cases; and second, applies said precedent to the facts of this case,

     then the only logical, reasonable, and justifiable conclusion is that Dom must

     be released without delay. See US v. Foy, 1:21-cr-00108 (TSC) at ECF Doc.

     45 at p. 9 (citing Munchel, 991 F.3d at 1283–84); See also United States v. Munchel,

     991 F.3d 1273, 1279 (D.C. Cir. 2021), judgment entered, 844 Fed. Appx. 373

     (D.C. Cir. 2021); U.S. v. Mattis, 963 F.3d 285 (2020); U.S. v. Robinson, Order

     Setting Conditions of Release (ECF Document No. 12 July 14, 2020); United States

     v. Singleton, 182 F.3d 7 (D.C. Cir. 1999); United States v Chimurenga, 760 F.2d

     400, 404 (2d. Cir. 1985); United States v. Salerno, 481 U.S. 739; United States v.



                                  Page 43 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 44 of 57




            Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007); United States v. Friedman, 837 F.2d

            48, 49 (2d Cir. 1988); United States v. Xulamn, 84 F.3d 441 (DC Circuit 1996).

                                         POINT SIX

    THE DENIAL OF BAIL TO DEFENDANT DOMINIC PEZZOLA VIOLATES HIS
 RIGHTS TO DUE PROCESS, EQUAL PROTECTION AND NECESSITATES THAT BAIL
                             BE GRANTED.

     96. As stated earlier, undersigned counsel, Martin Tankleff, was free on one million

          dollars bail, while awaiting trial for double murder. The following cases,

          establish that individuals around the country who have faced equal or greater

          criminal charges, have been granted bail, released on their own recognizance

          or some other form of appropriate relief was established. The denial of bail

          for Dominic is a denial of his Equal Protection Rights under the law. 17




17
  Most Portland rioter have had their cases dismissed; Almost Half of Federal Cases Against
Portland Rioters Have Been Dismissed; DA Vance Declines to Prosecute Protest Arrests; Charges
against hundreds of NYC rioters, looters have been dropped; Most Riot, Looting Cases From Last
Year Dropped by NYC DA’s (See Exhibit M); https://www.theepochtimes.com/department-of-
justice-treats-jan-6-detainees-with-double-standard-conservative-legal-activists_3891357.html;
https://www.theepochtimes.com/jan-6-detainees-confined-23-hrs-day-risking-all-for-american-
dream_3885912.html. Further, Congresswoman Greene highlights that there has been a denial of
Equal Protection across America based on similar arrests:




(Exhibit L at pg.1)

                                         Page 44 of 57
     Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 45 of 57




Name/Charge/State/      Bail/Website
Year
  • Elias Aaron         Perez-Diaz is currently being held at the Burleigh Morton
     Perez-Diaz         Detention Center on a $1 million bond.
  • Multiple sex
     crimes             https://www.kfyrtv.com/2021/06/14/man-held-1-
                        million-bond-molesting-raping-children-burleigh-county/
  • Wisconsin
  • 2021

  • Allen               Has been released on bail
    Weisselberg
    (Trump CFO)         https://www.scmp.com/news/world/united-states-
  • Conspiracy, tax     canada/article/3139515/trump-organisation-charged-
    fraud, falsifying   conspiracy-tax-fraud-and
    business records
  • Federal Court -
    New York
  • 2021

  • Allison Mack        5-million-dollar bail
  • Sex trafficking,
    sex trafficking     https://www.cbc.ca/news/entertainment/allison-mack-
    conspiracy, and     sentenced-nxivm-1.6086143
    conspiracy to
    commit forced
    labor
  • California
  • 2018/2019

  • Lori Loughlin &     One million dollars each
    Massimo
    Giannulli           https://variety.com/2019/tv/news/lori-loughlin-bail-
  • Mail fraud          admissions-scandal-1203162547/
  • Federal Court -
    California
  • 2019
  • Ryan Le-Nguyen      $100,000 bail


                                  Page 45 of 57
   Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 46 of 57




• Assault with         https://www.usatoday.com/story/news/nation/2021/06
  intent to            /10/court-increases-bail-man-who-allegedly-shot-6-year-
  murder, assault      old-michigan/7637989002/
  with intent to do
  bodily harm and
  two firearms
  charges
• Michigan
• 2021
• Jonathan             3-million-dollar bail
  Rodriguez-
  Zamora               https://conandaily.com/2021/06/28/wilmington-los-
• Shooting into an     angeless-jonathan-rodriguez-zamora-being-held-on-3-
  inhabited            million-bail/
  dwelling, carrying
  a concealed
  weapon, being a
  driver permitting
  a person to
  discharge a
  firearm from a
  vehicle and three
  counts of
  attempted
  murder
• California
• 2021

• 11 individuals       $100,000 bail each
• Charged with
  eight counts of      https://www.usatoday.com/story/news/nation/2021/07
  unlawful             /04/massachusetts-95-standoff-what-rise-moor-moorish-
  possession of a      sovereign/7858039002/
  firearm, unlawful
  possession of
  ammunition, use
  of body armor in
  commission of a
  crime, possession

                                 Page 46 of 57
   Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 47 of 57




  of a high capacity
  magazine,
  improper storage
  of firearms in a
  vehicle and
  conspiracy to
  commit a crime
• Massachusetts
• 2021

• Adam Christian        $25,000 bail
  Johnson
• Three counts of       https://www.dailymail.co.uk/news/article-
  entering or           9136587/Florida-rioter-stole-Nancy-Pelosis-lectern-
  remaining in a        released-jail-posting-25K-bail.html
  restricted building
  without lawful
  authority, theft of
  government
  property and
  violent entry and
  disorderly
  conduct on
  Capitol grounds.
• 2021

• Derek Chauvin         $ 1 million
• Second-degree
  murder, third-        https://bk-lawgroup.com/blog/derek-chauvin-released-
  degree murder,        on-bond-how-did-he-manage-to-pay-1m/
  and second-
  degree
  manslaughter
• Minnesota
• 2020




                                 Page 47 of 57
   Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 48 of 57




• Sgt. Daniel Perry   $300,000
• Murder,
  aggravated          https://www.forbes.com/sites/nicholasreimann/2021/0
  assault and         7/01/active-duty-sergeant-charged-with-murder-after-
  deadly conduct      killing-black-lives-matter-protestor/?sh=1310f5cd5826
  for killing Air
  Force veteran
  and activist
  Garrett Foster
• Texas
• 2020
• LaDonia Bogg            - Released on no cost bail
• Murder of her           - https://www.nbcwashington.com/news/local/mo
  two-month-old             ther-of-missing-dc-baby-charged-with-
  baby                      murder/2672717/
• D.C.
• 2021

97. Below is a list of defendants charged in federal court in the District of

     Columbia related to crimes committed at the U.S. Capitol in Washington,

     D.C, on Wednesday, Jan. 6, 2021. Every case is being prosecuted by the U.S.

     Attorney’s Office for the District of Columbia. Here are a few who have

     been granted bail:

     1) Antonio, Anthony Alexander - Charges: Knowingly
        Entering or Remaining in any Restricted Building or
        Grounds Without Lawful Authority, Violent Entry and
        Disorderly Conduct on Capitol Grounds, Obstruction of
        Law Enforcement During Civil Disorder, Obstruction of an
        Official Proceeding and Aiding and Abetting, Destruction of
        Government Property.
        Case #: 21-mj-375. Antonio remains released on bail.
        https://www.justice.gov/usao-dc/capitol-breach-cases;




                                 Page 48 of 57
       Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 49 of 57




         2) Adam Christian Johnson. Charges: Three counts of
            entering or remaining in a restricted building without lawful
            authority, theft of government property and violent entry and
            disorderly conduct on Capitol grounds. Bail: $25,000
            https://abcnews.go.com/US/capitol-rioter-pictured-
            nancy-pelosis-lectern-released-bond/story?id=75186197;
            and

         3) Harris, Johnny - Charges: Knowingly Entering or
            Remaining in any Restricted Building or Grounds without
            Lawful Authority, Knowingly, with Intent to Impede
            Government Business or Official Functions, Engaging in
            Disorderly Conduct on Capitol Grounds, Engaging in
            Disorderly or Disruptive Conduct on the Capitol Buildings
            or Grounds, and Parading, Demonstrating or Picketing in
            the Capitol Buildings. Case #: 1:21-cr-274 Bail: Defendant
            remains on personal recognizance bond and has a status
            hearing      set    for     5/24/21       at     1    pm.
            https://www.justice.gov/usao-dc/capitol-breach-cases

98. Other Defendants from Jan 6, 2021 who received personal recognizance

    bond:

Name:               Charges:
ADAMS, Jared Hunter Entering and Remaining in a Restricted Building;
                    Disorderly and Disruptive Conduct in a Restricted
                    Building; Violent Entry and Disorderly Conduct in a
                    Capitol Building; Parading, Demonstrating, or
                    Picketing in a Capitol Building
ABUAL-RAGHEB, Rasha Entering and Remaining in a Restricted Building;
N.                  Disorderly and Disruptive Conduct in a Restricted
                    Building; Violent Entry and Disorderly Conduct in a
                    Capitol Building; Parading, Demonstrating, or
                    Picketing in a Capitol Building
ADAMS, Daniel Page  Civil Disorder; Obstruction of an Official Proceeding;
                    Assaulting, Resisting or Impeding Certain Officers;
                    Entering and Remaining in a Restricted Building or
                    Grounds; Disorderly and Disruptive Conduct in a
                    Restricted Building or Grounds; Disorderly Conduct in

                                    Page 49 of 57
     Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 50 of 57




                        a Capitol Building; Impeding Passage Through the
                        Capitol Grounds or Buildings; Parading,
                        Demonstrating, or Picketing in a Capitol Building

ZINK, Ryan Scott        Obstruction of an Official Proceeding; Knowingly
                        Entering or Remaining in any Restricted Building or
                        Grounds Without Lawful Authority and engages in any
                        act of physical violence against any person or property
                        in any restricted building or grounds.
ALLAN, Tommy            Theft of Government Property; Entering and
Frederick               Remaining in a Restricted Building or Grounds;
                        Disorderly and Disruptive Conduct in a Restricted
                        Building or Grounds; Entering and Remaining on the
                        Floor of Congress; Disorderly Conduct in a Capitol
                        Building; Parading, Demonstrating, or Picketing in a
                        Capitol Building
BALLESTEROS, Robert     Knowingly entering and remaining on restricted
                        grounds without lawful authority and/or engaging in
                        disorderly conduct within proximity to a restricted
                        building to impede official functions

BARANYI, Thomas         Entering and Remaining in a Restricted Building;
                        Disorderly and Disruptive Conduct in a Restricted
                        Building or Grounds; Disorderly Conduct in a Capitol
                        Building; Parading, Demonstrating, and Picketing in a
                        Capitol Building
BARBER, Eric            Entering and Remaining in a Restricted Building or
                        Grounds; Disorderly and Disruptive Conduct in a
                        Restricted Building or Grounds; Disorderly Conduct in
                        a Capitol Building or Grounds; Parading,
                        Demonstrating, or Picketing in a Capitol Building
BARNARD, Richard        Unlawful Entry on Restricted Building or Grounds;
Franklin                Unlawful Entry on Restricted Building or Grounds;
                        Violent entry and disorderly conduct on Capitol
                        Grounds; Parading, Demonstrating or Picketing in a
                        Capitol Building
BARNES, Joseph          Obstruction of an Official Proceeding; Entering and
                        Remaining in a Restricted Building or Grounds;
                        Disorderly and Disruptive Conduct in a Restricted
                        Building or Grounds; Disorderly Conduct in a Capitol

                               Page 50 of 57
     Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 51 of 57




                         Building; Parading, Demonstrating, or Picketing in a
                         Capitol Building
BARNETT, Richard         Obstruction of an Official Proceeding; Aiding and
                         Abetting; Entering and Remaining in a Restricted
                         Building or Grounds with a Deadly or Dangerous
                         Weapon; Disorderly and Disruptive Conduct in a
                         Restricted Building or Grounds with a Deadly or
                         Dangerous Weapon; Entering and Remaining in
                         Certain Rooms in the Capitol Building; Disorderly
                         Conduct in a Capitol Building; Parading,
                         Demonstrating, or Picketing in a Capitol Building;
                         Theft of Government Property

BINGERT, Craig Michael   Obstruction of an Official Proceeding and Aiding and
                         Abetting; Assaulting, Resisting, or Impeding
                         Certain Officers; Civil Disorder; Entering and
                         Remaining in a Restricted Building or
                         Grounds; Disorderly and Disruptive Conduct in a
                         Restricted Building or Grounds; Engaging in Physical
                         Violence in a Restricted Building or Grounds;
                         Obstructing, or Impeding Passage Through or Within,
                         the Grounds or Any of the Capitol
                         Buildings: Engaging in an Act of Physical Violence in
                         the Grounds or Any of the Capitol Buildings
BLAIR, David Alan        Assaulting, Resisting, or Impeding Certain Officers
                         Using a Dangerous Weapon; Civil Disorder;
                         Obstruction of an Official Proceeding; Entering and
                         Remaining in a Restricted Building or Grounds with a
                         Deadly or Dangerous Weapon; Disorderly and
                         Disruptive Conduct in a Restricted Building or
                         Grounds with a Deadly or Dangerous
                         Weapon; Engaging in Physical Violence in a Restricted
                         Building or Grounds with a Deadly or Dangerous
                         Weapon; Unlawful Possession of a Dangerous
                         Weapon on Capitol Grounds or Buildings; Disorderly
                         Conduct on Grounds or in a Capitol Building; Act of
                         Physical Violence in the Capitol Grounds or Buildings
CAPSEL, Matthew          Knowingly entering or remaining in any restricted
                         building or grounds without lawful authority; and
                         knowingly engages in any physical violence against any

                               Page 51 of 57
  Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 52 of 57




                        person or property in any restricted building or
                        grounds; or attempts or conspires to do so; Forcibly
                        assaulted, resisted, opposed, impeded, intimidated, or
                        interfered with any officer or employee of the United
                        States or of any agency in any branch of the United
                        States Government (including any member of the
                        uniformed services) while engaged in or on account of
                        the performance of official duties; Committed or
                        attempted to commit any act to obstruct, impede, or
                        interfere with law enforcement officer lawfully engaged
                        in the lawful performance of his official duties incident
                        to and during the commission of a civil disorder which
                        in any way or degree obstructs, delays, or adversely
                        affects commerce or the movement of any article or
                        commodity in commerce or the conduct or
                        performance of any federally protected function.



                              POINT SEVEN

       THIS COUNT SHOULD NOT CONSIDER 18 USC 1512(C)(2)
                    IN DETERMINING BOND.

98. As for the most serious felony offenses that Dom is charged with, inter alia,

     conspiracy, and one count of violating 18 U.S.C. 1512 (c)(2), that section

     does not apply to Dom’s conduct. Section 1512 is entitled “Tampering with

     a witness, victim, or an informant” which suggests that its subsections deal

     with judicial-type proceedings where a “witness, victim, or informant” is

     expected to testify. Under Section 1512, the full subsection (c) states as

     follows:

      (c) Whoever corruptly—



                               Page 52 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 53 of 57




                 (1) alters, destroys, mutilates, or conceals a record,
                     document, or other object, or attempts to do so,
                     with the intent to impair the object’s integrity or
                     availability for use in an official proceeding; or

                 (2) otherwise obstructs, influences, or impedes any
                     official proceeding, or attempts to do so, shall be
                     fined under this title or imprisoned not more than 20
                     years, or both.

     99. Dom did not destroy documents used in the proceeding. His presence in at

           the Capitol did not directed to go after the vote counting was temporarily

           suspended does not constitute “corruptly…obstruct[ing], influenc[ing], or

           imped[ing]” the “official proceeding”. As such, the government cannot

           argue that Dom’s and other the protestors’ lawful presence outside the

           Capitol was intended to “influence” the vote counting inside.

     100. Senator Schumer was not deemed to have been “. . . corruptly . . .

           influencing” an official proceeding or protesting outside of the U.S. Supreme

           Court building in March 2020 before an angry pro-abortion crowd, where he

           threatened Associate Justices Gorsuch and Kavanaugh while oral argument

           was taking place during an abortion case. 18 FBI attorney, Kevin Clinesmith

           received mere probation, after being charged with violating this provision,




18
  See https://nlpc.org/2020/03/06/ethics-bar-complaints-filed-against-sen-schumer-on-supreme-
court-threats/.


                                        Page 53 of 57
            Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 54 of 57




               for altering a CIA email that was subsequentially used to improperly obtain

               a FISA warrant.19

         101. Based on these above-mentioned examples, and the charges in this matter,

               as defense counsel for Dominic, we are duty bound to request discovery

               from the government to disclose the charging documents against “Code

               Pink” and other protestors who disrupted confirmation hearings (“official

               proceedings”) for Justice Kavanaugh. See DOUG STANGLIN, CAROLINE

               SIMON, Rise up, women!: Angry crowds flood Capitol Hill to protest Brett Kavanaugh

               nomination,             USA                Today,              available              at

               https://www.usatoday.com/story/news/2018/09/28/brett-kavanaugh-

               hearing-protesters-christine-blasey-ford/1453524002/ (last visited April 23,

               2021).

         102. These individuals also were alleged to have blocked Congressional hallways

               and offices. Id. Discovery requests must be made to determine if those

               involved in “Code Pink” were charged with violating 18 U.S.C. 1512(c)(2)

               and their disposition.

         103. At best, this is the only factor which weighs against Dom in favor of pretrial

               detention but is outweighed by all the other factors.




19
     See also https://nlpc.org/2021/01/29/miscarriage-of-justice-as-clinesmith-gets-slap-on-the-wrist/.

                                              Page 54 of 57
             Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 55 of 57




                                           POINT EIGHT

       THE DECISION IN U NITED S TATES OF AMERICA V. T IMOTH Y L OUIS H ALE -
                        C USANELLI 20 S HOULD N OT I MPACT T H IS C ASE


           104. On July 7, 2021, the U.S. Court of Appeals for the District of Columbia

                 Circuit issued its opinion in U.S. v. Hale-Cusanelli. In the Court’s decision,

                 they concluded:

                      a. that the non-violent nature of Hale-Cusanelli’s alleged
                      offenses weighed “just slightly21” in favor of release, as did
                      his lack of criminal history 22;

                      b. but that this was outweighed by factors including
                      “overwhelming” evidence against him in the case, as well
                      as a “well-documented history of racist and violent
                      language”23; and

                      c. that he “has been generally engaged in hateful conduct,
                      if not necessarily violent conduct.”24

           105. None of the above-noted factors, and the others that the court discussed

                 weigh against Dominic.




20
  2021 WL 2816245, United States v. Hale-Cusanelli, 21-3029, 2021 WL 2816245 (D.C. Cir. July 7,
2021).
21
     Id. at 3.
22
     Id.
23
     Id.
24
     Id.


                                            Page 55 of 57
        Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 56 of 57




      106. Considering all of the above, there must be no delay in DOMINIC

            PEZZOLA’s release.

                                  VII. CONCLUSION

        WHEREFORE, for the foregoing reasons, and any/all others which may

appear in our reply brief, at a full hearing on this matter, and any others this Court

deems just and proper, defendant through counsel, respectfully requests that he be

released on personal recognizance.

       FURTHERMORE, if that request is denied, defendant requests as an

alternative, that he be released on Third Party Custody and placed into the High

Intensive Supervision Program of the Pretrial Services Agency conditioned on

reasonable conditions including but not limited to electronic monitoring, work release

and curfew.

       FINALLY, if all forms of pre-trial release are denied, undersigned counsel

requests that this Court issue an order granting defendant Dominic Pezzola the right to

possess in his cell at the D.C. Jail (or any place where he is incarcerated) a laptop25 that

contains:

       a. All written discovery provided by the Government;

       b. All audio and video discovery provided by the government;



25
  In the alternative to a laptop, another form of an electronic device, such as a tablet whereby
Dominic can review all the discovery, including audio/video and documentary evidence, and email
his attorneys.

                                          Page 56 of 57
       Case 1:21-cr-00052-TJK Document 65 Filed 07/09/21 Page 57 of 57




      c. The ability to email and receive emails from his attorneys;

      d. The ability to generate notes, documents, and other relevant materials to aid

         in his own defense; and

      e. A guarantee that no one shall access the laptop in an effort to gain access to

         attorney client privileged materials.


Dated: July 9, 2021

                                                 Martin    H. Tankleff
                                                 _________________________
                                                 MARTIN H. TANKLEFF, ESQ.
                                                 STEVEN A. METCALF, ESQ.
                                                 Metcalf & Metcalf, P.C.
                                                 Attorneys for Defendant
                                                 99 Park Avenue, 25th Floor
                                                 New York, NY 10016
                                                 Phone 646.253.0514
                                                 Fax 646.219.2012
                                                 mtankleff@metcalflawnyc.com
                                                 metcalflawnyc@gmail.com




                                     Page 57 of 57
